Exhibit 10.4

FLOOD ZONE DETERMINATION

WHOLESALE SERVICE PROVIDER AGREEMENT

This Flood Zone Determination Wholesale Service Provider Agreement (the
“Agreement”) is entered into as of March 1st, 2008 (the “Effective Date”) by and
between First American Flood Hazard Certification LLC doing business as First
American Flood Data Services (“FAFDS”) and First Advantage CREDCO, LLC,
(“Service Provider”), in consideration of, and upon, the terms and conditions
set forth in this Agreement.

 

1. BACKGROUND

1.1 FAFDS is engaged in the business of providing flood zone determination
information and services to mortgage lenders and servicers.

1.2 Service Provider has the knowledge and ability to provide supplemental and
necessary services related to customer service, billing, and sales in connection
with FAFDS providing flood zone determination information and services to
mortgage lenders and servicers.

1.3 Service Provider wishes to provide such supplemental services in connection
with FAFDS’s provision of flood zone determination information and services to
mortgage lenders and servicers.

 

2. FLOOD SERVICES

2.1 Generally. FAFDS agrees to provide one or more of the flood services
identified in Section 2.2 through Section 2.7 (each, a “Flood Service” and
collectively, the “Flood Services”). FAFDS shall provide the Flood Services only
to a lender or servicer that has: (a) entered into a Service Provider Agreement
(as defined in Section 3.3) with Service Provider; and (b) executed a Customer
Contract substantially in the form attached hereto as Attachment “A” (a
“Customer Contract”) that has been accepted by FAFDS. Any lender or servicer
that has entered into a Service Provider Agreement with Service Provider and
executed a Customer Contract that has been accepted by FAFDS shall be referred
to as a “Customer”. A Customer may order one or more Flood Services with respect
to improved real property used or intended to be used as a single to four-family
residence (a “Residential Property”), improved or unimproved real property other
than a Residential Property (a “Commercial Property”), or both. For purposes of
this Agreement, the term “Property” shall refer to a Residential Property or a
Commercial Property. In connection with each Flood Service provided by FAFDS to
a Customer, FAFDS shall issue its written manifestation of the determination (a
“Determination”) that will be provided on the Standard Flood Hazard
Determination Form promulgated by the Federal Emergency Management Agency
(“FEMA”).

2.2 Basic Determination. Upon the request of a Customer, FAFDS shall determine
whether a Property is located within a FEMA designated Special Flood Hazard Area
(an “SFHA”) on the date of the Determination (a “Basic Determination”).

2.3 Life of Loan Determination. Upon the request of a Customer, FAFDS shall
(a) determine whether a Property is located within an SFHA on the date of the
Determination (the

 

1



--------------------------------------------------------------------------------

“Initial Determination”) and (b) notify the Customer if any of the following
flood zone status changes occur during the life of the loan secured by such
Property (and any renewals, extensions, or modifications of such loan): (i) if
the Property was located within an SFHA on the date of the Initial Determination
and a subsequent FEMA Flood Insurance Rate Map (a “Flood Map”) shows that the
Property is no longer located within an SFHA; (ii) if the Property was not
located within an SFHA on the date of the Initial Determination and a subsequent
Flood Map shows that the Property is located within an SFHA; or (iii) if the
flood zone applicable to the Property changes (collectively, the “Monitoring
Services”). FAFDS shall notify the Customer of any of the foregoing changes
within 60 days after the effective date of the revised Flood Map or 60 days
after FAFDS’s receipt of the revised Flood Map, whichever occurs later. The
Initial Determination and the Monitoring Services are collectively referred to
as a “Life of Loan Determination”. FAFDS reserves the right to provide
notification of any such changes directly to the Customer rather than through
Service Provider. Life of Loan Determinations are transferable if the loan is
transferred by the Customer to another lender or servicer.

2.4 Refinance Life of Loan Determination. A “Refinance Life of Loan
Determination” is a Flood Service that is the same as a Life of Loan
Determination except that it only applies to a Determination issued in
connection with the refinancing of a loan (the “Refinanced Loan”) that is
secured by a Property for which FAFDS previously issued another Life of Loan
Determination to the Customer for the same borrower relating to the same
Property.

2.5 Related Life of Loan Determination. A “Related Life of Loan Determination”
is a Flood Services that is the same as a Life of Loan Determination except that
(a) it only applies with respect a Property for which FAFDS previously issued
another Life of Loan Determination (the “Prior Determination”) to the Customer
for the same borrower relating to the same Property and (b) it is only available
if the Customer continues to service the loan that was the subject of the Prior
Determination.

2.6 FlexCert Determination. A “FlexCert Determination” is a Flood Service that
is the same as a Life of Loan Determination except that a FlexCert Determination
is not transferable if the loan is transferred by the Customer to another lender
or servicer. A Customer may not order a FlexCert Determination with respect to a
Commercial Property.

2.7 Census Tract Determination. Upon the request of a Customer, FAFDS shall
indicate a Property’s location with respect to metropolitan statistical area and
census tract boundaries as defined by United States Bureau of the Census data (a
“Census Tract Determination”). A Census Tract Determination may only be ordered
(a) in conjunction with another Flood Service provided by FAFDS with respect to
the same Property or (b) with respect to a Property for which the Customer
previously purchased another Flood Service without a Census Tract Determination.

 

3. SUPPLEMENTAL SERVICES

3.1 Generally. In connection with the Flood Services provided by FAFDS to
Customers, Service Provider agrees to provide the services identified in Section
3.2 through Section 3.8 (together with any additional services provided by
Service Provider on behalf of Customers pursuant to the Service Provider
Agreements, the “Supplemental Services”).

 

2



--------------------------------------------------------------------------------

3.2 Flood Services Marketing and Distribution.

(a) At all times Service Provider will use its best efforts to market and
distribute the Flood Services and will conduct itself in performing these
activities in a professional manner. However, Service Provider shall not:
(i) market the Flood Services to existing FAFDS clients; or (ii) market the
Flood Services to prospective Customers that are likely to order 1,000 or more
Determinations per month without the prior written consent of FAFDS.

(b) Service Provider will maintain a sales staff trained in the sale of Flood
Services.

(c) Service Provider shall identify FAFDS as the provider of the Flood Services
in marketing and distributing Flood Services; provided, however, that Service
Provider agrees that it will not refer to FAFDS or any affiliate of FAFDS or use
any of FAFDS’s or its affiliates’ trademarks, service marks, trade names, trade
dress, logos, or other proprietary notices or identifying characteristics,
without FAFDS’s prior written consent. Service Provider may develop, at its own
expense, advertising or promotional material for use in connection with the
marketing or distribution of Flood Services, All such advertising or promotional
material must be approved in advance by FAFDS in its discretion.

(d) Service Provider will not make: (i) any deceptive or misleading statements
regarding FAFDS or the Flood Services; or (ii) any warranties or representations
regarding the Flood Services other than the warranties and representations that
are contained within the form of Customer Contract attached to this Agreement.

(e) Once a Customer has executed a Customer Contract, Service Provider agrees to
act as a liaison between FAFDS and the Customer to introduce enhancements,
conduct training, solve problems, and create call reports that summarize
contact.

3.3 Service Provider .Agreement & Service Provider Compensation. Service
Provider shall enter into an agreement with each Customer (a “Service Provider
Agreement”) that sets forth the terms and conditions upon which the Customer may
order Flood Services through Service Provider. The Service Provider Agreement
shall contain such terms and conditions that are mutually agreed upon by Service
Provider and the Customer. The Service Provider Agreement shall: (a) identify
FAFDS as the provider of the Flood Services; (b) indicate that FAFDS shall have
no liability to or obligations towards the Customer except as provided in the
Customer Contract; and (c) specify all compensation to be paid to Service
Provider (which shall include the fees payable by Service Provider to FAFDS) in
consideration of the Supplemental Services and obtaining the Flood Services from
FAFDS. All compensation shall be paid by the Customer directly to Service
Provider Service Provider is providing its services to Customers in conjunction
with, but independent of, the Flood Services provided by FAFDS. Service Provider
shall be entitled to retain the amount by which the total fees payable by
Customers exceed the amounts payable by Service Provider to FAFDS for the Flood
Services (the “Service Provider Compensation”). The Service Provider
Compensation represents Service Provider’s compensation for providing the
Supplemental Services. Service Provider represents and agrees that any fees it
charges for the Supplemental Services will be in compliance with all applicable
federal and state laws and regulations, including but not limited to, the Real
Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq., and its
implementing Regulation X, 24 CFR Part 3500 (collectively, “RESPA”).

 

3



--------------------------------------------------------------------------------

3.4 Execution of Customer Contracts. In order for FAFDS to provide Flood
Services to Customers, Service Provider shall obtain an executed Customer
Contract from each Customer Service Provider shall promptly forward such
Customer Contract to FAFDS for its review and execution. FAFDS will provide
Flood Services to Customers pursuant to the options set forth in the Customer
Contract. Service Provider has no authority to: (a) modify the attached form of
Customer Contract without FAFDS’s prior written consent in FAFDS’s discretion;
or (b) obligate FAFDS for any warranties, representations, losses, or
indemnities in connection with the Flood Services except as expressly provided
for in the attached form of Customer Contract.

3.5 Delivery of Information. Service Provider shall transmit to FAFDS the
following information regarding each loan for which a Customers orders a Flood
Service: (a) the Customer’s complete name and address; (b) the name, telephone
number and fax number of the individual ordering the Flood Service; (c) the
Customer file reference/loan number; and (d) the state, county, municipality and
street address (including zip code) of the Property. Service Provider may also
request that the Customer provide the following additional information: (a) the
legal tax identifier for the Property (assessor parcel number, lot & block,
etc.); and (b) the name of the current owner of the Property. Service Provider
shall ensure that each Customer promptly notifies Service Provider and FAFDS of
any change affecting a loan for which FAFDS is providing a Flood Service (e.g.,
payoff, sale, etc.). In connection with a Refinance Life of Loan Determination
or a Related Life of Loan Determination, Service Provider shall also transmit to
FAFDS the initial loan number for the Refinanced Loan or the loan that was the
subject of the Prior Determination, the FAFDS order number for such loan, or
other identifying information specific to the Refinanced Loan or Prior
Determination, as applicable. Service Provider shall promptly transmit to FAFDS
all information collected from the Customer in the form and manner that FAFDS
may reasonably require from time to time. FAFDS shall have no obligation to
provide Flood Services if Service Provider fails to provide all required
information to FAFDS.

3.6 Settlement Statements. To the extent applicable, Service Provider shall
ensure that all HUD-1 settlement statements relating to loans for which FAFDS is
providing Flood Services to Customers are prepared in accordance with all
applicable federal and state laws and regulations, including, but not limited
to, RESPA.

3.7 Payment of Fees. Service Provider’s obligation to pay FAFDS the fees
specified in Section 4.1 shall be absolute and unconditional following FAFDS’s
issuance of the Determination (or the issuance of the initial Determination with
respect to a FlexCert Determination, Related Life of Loan Determination,
Refinance Life of Loan Determination or Life of Loan Determination), regardless
of whether the Customer pays Service Provider for such Determinations.

3.8 Compliance with Law. The Parties shall perform all of their obligations
pursuant to this Agreement and the Service Provider Agreements in accordance
with all applicable federal and state laws and regulations.

 

4



--------------------------------------------------------------------------------

4. FEES FOR FLOOD SERVICES.

4.1 Amount of Fees. Service Provider agrees to pay the following fees with
respect to the Flood Services provided by FAFDS to Customers:

 

FLOOD SERVICE

  

APPLICABLE FEE

Basic Determination

   $5.00 per Property

Life of Loan Determination

   $7.00 per Property

Refinance Life of Loan Determination

   $3.00 per Property

Related Life of Loan Determination

   $3.00 per Property

FlexCert Determination

(Note: Not Available For Commercial Properties)

   $6.00 per Property

In addition, Service Provider agrees to pay to FAFDS a $5.00 fee for each loan
for which Monitoring Services were canceled and subsequently reactivated by the
Customer. Census Tract Determinations are provided at no additional charge.

4.2 Adjustment for Governmental Fees. The parties agree that the amounts payable
by Service Provider to FAFDS will automatically be adjusted to fully compensate
FAFDS in the event that any governmental agency or authority imposes any type of
fee or charge (a “Governmental Fee”) in connection with the issuance of a
Determination. If a Governmental Fee is imposed, FAFDS shall increase its fees
in an amount equal to the Governmental Fee and Service Provider shall be
obligated for such increased fees.

4.3 Payment of Fees to FAFDS. Prior to the 15th day of each month, FAFDS shall
submit to Service Provider an itemized statement of all orders placed by Service
Provider during the previous month. Fees shall be payable by Service Provider
within 60 days of the date of the statement. Service Provider shall be
responsible for paying any state or local taxes imposed upon or applicable to
its sale of services to Customers.

4.4 Nature of Fees. FAFDS and Service Provider acknowledge and agree that the
Supplemental Services specified in Section 3 constitute services that are
necessary to enable FAFDS to provide the Flood Services and that FAFDS would be
required to provide some of these services itself if not for Service Provider
agreeing to do so pursuant to this Agreement. As a result, FAFDS has agreed to
provide the Flood Services at the discounted rates set forth above, which rates
reflect the fair and reasonable value of the more limited nature of the Flood
Services performed by FAFDS.

4.5 Periodic Fee Adjustments. At any time subsequent to the expiration of the
6th month following the Effective Date, FAFDS shall have the right to modify the
amount of the fees specified in Section 4.1. Any such fee modification shall
become effective on the first day of

 

5



--------------------------------------------------------------------------------

the month immediately following the month in which FAFDS provides written notice
of the fee modification to Service Provider (the “Fee Adjustment Date”). In the
event that Service Provider does not agree to the modified fees, Service
Provider shall have the right to effectuate a Cancellation (as defined in
Section 7.1) by providing written notice to FAFDS. Any such Cancellation shall
be governed by Section 7.2(b).

 

5. EXCLUSIVITY

Although FAFDS agrees that Service Provider is under no obligation to purchase
Flood Services for its customers exclusively through FAFDS, Service Provider
agrees that FAFDS will be its preferred flood service provider. Notwithstanding
the foregoing, Service Provider shall not encourage or attempt to persuade any
existing Customer of FAFDS to purchase Flood Services from any flood service
provider other than FAFDS unless the Customer has notified Service Provider that
it no longer wishes to purchase Flood Services through FAFDS.

 

6. LIMITATION OF LIABILITY; INDEMNITY

6.1 FAFDS’s Liability. FAFDS’s liability for any Flood Services provided by
FAFDS shall be limited to the “Water-Tight” Guarantees® contained in the
Customer Contracts.

6.2 Indemnification. Service Provider agrees to indemnify and hold harmless
FAFDS and its affiliates, and each of their respective owners, members,
officers, directors, employees, and agents (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) for, from and against any and all
claims, actions, damages, liabilities, judgments, fines, penalties, costs, and
expenses (including court costs and attorneys’ and experts’ fees) incurred by
any of the Indemnified Parties as a result of or in connection with Service
Provider’s performance or non-performance of any of Service Provider’s
obligations under this Agreement or any Service Provider Agreement, including
but not limited to: (a) Service Provider’s failure to ensure collection and
transmission to FAFDS all information required to provide the Flood Services; or
(b) Service Provider’s failure or alleged failure to comply with all applicable
federal and state laws and regulations, including but not limited to RESPA.
FAFDS agrees to indemnify and hold harmless Service Provider and its affiliates,
and each of their respective owners, members, officers, directors, employees,
and agents for, from and against any and all claims arising from failure to meet
any of the client obligations given under the “Water-Tight” Guarantees®
(including court costs and attorneys’ and experts’ fees) including FAFDS’
failure or alleged failure to comply with all applicable federal and state laws
and regulations, including but not limited to RESPA.

6.3 It is agreed by the parties hereto that the maximum liability of each party
to the other under this Agreement (including, but not limited to, section 6.2),
shall in no event exceed $50,000.00 (fifty thousand dollars) in the aggregate,
plus reasonable attorneys’ fees and court costs. The existence of multiple
claims shall not enlarge the limit of either party’s liability hereunder.

 

6



--------------------------------------------------------------------------------

7. TERM AND CANCELLATION

7.1 Term. The period of time during which Service Provider shall have the right
to process orders for new Determinations (“New Orders”) and FAFDS shall have the
obligation to fulfill New Orders shall commence upon the Effective Date and
shall remain in effect until cancelled pursuant to Section 7.2 (the “Term”).

7.2 Cancellation. Cancellation of Service Provider’s right to process New Orders
or FAFDS’s obligation to fulfill New Orders (collectively, “Cancellation”),
shall be as follows:

(a) Cancellation Without Cause. Either party may effectuate a Cancellation for
any reason or for no reason by providing at least 90 days’ prior written notice
of the Cancellation to the other party. Any such Cancellation shall be effective
upon the date specified in the notice (the “Cancellation Effective Date”).

(b) Cancellation With Cause. Either party may effectuate a Cancellation:
(i) upon 30 days’ prior written notice following a material breach of any term
of this Agreement by the other party, which material breach is not cured within
such 30-day notice period; or upon written notice at any time following the
filing for protection under any bankruptcy or similar law or the filing of an
involuntary petition in bankruptcy with respect to the other party.

(c) Program Cancellation. FAFDS or its assignee or successor may effectuate a
Cancellation upon 30 days’ prior written notice, provided that: (i) FAFDS or its
assignee or successor determines to no longer utilize independent contractors
such as Service Provider to provide the type of services provided by Service
Provider; and (ii) FAFDS or its assignee or successor terminates its contracts
with all other independent contractors under which such contractors are
providing the same type of services provided by Service Provider.

(d) Effect of Cancellation. Following a Cancellation, Service Provider will
cease to be an authorized marketer or distributor of Flood Services and, except
as otherwise provided in this Section 7.2(d), FAFDS shall have no further
obligation to provide new Determinations to Customers Service Provider will
immediately remove and not thereafter use or permit the use of any advertising
or other materials containing any FAFDS trademarks, service marks, trade names,
trade dress, logos, or other proprietary notices or identifying characteristics
of FAFDS. Notwithstanding the foregoing, in connection with any Cancellation
pursuant to Section 7.2(a), FAFDS shall continue to provide Determinations for a
period of 6 months following the Cancellation Effective Date with respect to any
lender or servicer that became a Customer on or prior to the Cancellation
Effective Date. A Cancellation shall not affect any other applicable term or
condition of this Agreement.

 

7



--------------------------------------------------------------------------------

8. WEBSITE SOFTWARE

8.1 License to Use Website Software. Subject to all other terms of this
Agreement, FAFDS hereby grants to Service Provider a royalty-free,
non-exclusive, non-transferable license, without the right to grant sublicenses,
to access the “Website Software” from hardware owned or controlled by Service
Provider. For purposes of this Agreement, the term “Website” shall mean
www.floodcert.com or such other FAFDS website accessible by Service Provider (as
modified from time to time) and the term “Website Software” shall mean the
object code version of the software installed at the Website and accessible by
visitors to such Website in ordinary use.

8.2 Ownership of Website Software. The Website Software is and shall remain the
sole and exclusive confidential and proprietary property of FAFDS.

83 Limitations on Use of Website Software. Service Provider may utilize the
Website Software to electronically access flood data information and submit
orders for Flood Services to FAFDS. Service Provider agrees that it shall
utilize the Website Software only for the purposes expressly authorized by this
Agreement and only with respect to Customers. To the extent applicable, Service
Provider may not make any copies of the Website Software. To the extent
applicable, Service Provider agrees not to modify the Website Software, remove
any notices or markings on the Website Software, or reverse compile, reverse
assemble, reverse engineer or otherwise attempt to learn, use or disclose the
trade secrets contained in the Website Software, transfer the Website Software
in whole or in part over a network, or permit any third party to do any of the
foregoing. There are no implied licenses under this Agreement Service Provider
acknowledges and agrees that use of the Website Software is furnished to Service
Provider on a confidential basis for the sole and exclusive internal use of
Service Provider and not for redistribution. The right of the Customers to
utilize the Website Software shall be governed by the terms of the Customer
Contracts. Service Provider shall not use, publish, disclose, or otherwise
divulge to any person, at any time (including after a Cancellation), any
non-public information regarding the Website Software (including, without
limitation, any passwords or other access codes provided by FAFDS), without the
prior written consent of FAFDS.

8.4 Modification to Website Software. FAFDS may use or disclose any information
received in connection with the Website Software or Service Provider’s use of
the Website Software as FAFDS deems appropriate. FAFDS may remove or modify
content, at any time without notice to or permission from Service Provider.
FAFDS may modify the terms and conditions upon which Service Provider may use
the Website Software at any time upon posting of such modification on the
Website, and Service Provider’s continued use of the Website Software after
receipt of such notice shall constitute Service Provider’s acceptance of such
modified terms.

8.5 Termination of License. The license to use the Website Software granted by
this Section 8 shall automatically terminate immediately and without prior
notice upon a Cancellation. However, the Cancellation is pursuant to
Section 7.2(a), the authorization to use the Website Software shall continue for
six (6) months following the Cancellation Effective Date, but only with respect
to Service Provider’s performance of its obligations under this Agreement for
any lender or servicer that became a Customer on or prior to the Cancellation

 

8



--------------------------------------------------------------------------------

Effective Date. Upon termination of the license, Service Provider shall, to the
extent applicable, immediately destroy or delete any and all Website Software or
copies thereof and promptly confirm in writing to FAFDS that Service Provider
has done so.

 

9. CONFIDENTIAL INFORMATION

9.1 Generally. Each party acknowledges that it will have access to certain
confidential information of the other party and Customers (“Confidential
Information”) including borrower information, the terms and pricing under this
Agreement, the Website and the Website Software, and all materials or
information identified as confidential. Each party agrees that during the term
of this Agreement, and following Cancellation: (a) it will hold the Confidential
Information of the other party and Customers in confidence with at least the
same level of care as it uses for its own confidential information of the same
nature, but not less than a reasonable level of care; (b) it will not use the
Confidential Information, for its own account or for the account of any third
party, except as expressly permitted by this Agreement; (c) unless required by
law, it will not disclose the Confidential Information to any third party,
except that party’s attorneys, accountants and other advisors as reasonably
necessary.

9.2 Exceptions. Information will not be deemed to be Confidential Information
for purposes of this Agreement if such information: (a) is known to the
receiving party prior to receipt from the disclosing party directly or
indirectly from a source other than one having an obligation of confidentiality
to the disclosing party; (b) becomes known (independently of disclosure by the
disclosing party) to the receiving party directly or indirectly from a source
other than one having an obligation of confidentiality to the disclosing party;
(c) becomes publicly known or otherwise ceases to be secret or confidential,
except through a breach of this Agreement by the receiving party; or (d) is
independently developed by the receiving party.

 

10. GENERAL PROVISIONS

10.1 Assignment. Service Provider may not assign its rights or obligations under
this Agreement without the prior written consent of FAFDS. Any attempted
assignment without the consent of FAFDS shall be void.

10.2 Binding Effect. This Agreement is binding upon the parties and their
permitted successors and assigns. Nothing in this Agreement is intended, nor
shall be deemed, to confer any rights or remedies upon any person or legal
entity that is not a party to this Agreement.

10.3 No Agency or Joint Venture.

(a) Nothing in this Agreement shall be deemed to create a partnership, joint
venture, agency, franchise, or similar relationship between the parties.

 

9



--------------------------------------------------------------------------------

(b) Service Provider has no authority, right, or ability to bind or commit FAFDS
in any way other than for the provision of the Flood Services pursuant to
Customer Contracts that are accepted by FAFDS.

10.4 Provisions Severable. In the event that any provision of this Agreement is
held to be void or unenforceable by any court of competent jurisdiction, such
holding shall not affect the enforceability of any other provisions of this
Agreement and all such other provisions shall remain in full force and effect.

10.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
but one and the same document.

10.6 Notices. Any notice under this Agreement will be given in writing and
delivered personally by messenger or private mail courier service, or sent by
U.S. registered or certified mail, return receipt requested, postage prepaid, as
follows:

 

To FAFDS:

   First American Flood Data Services    Attn: President    11902 Burnet Rd.   
Austin, Texas 78758   

Phone:(800)447-1772

To Service Provider:

  

First American CREDCO

  

Attn: Kathleen Manzione

12395 First American Way

Poway, CA 92064

Phone: (800)255-0792

10.7 Entire Agreement. This Agreement, together with the attachment hereto,
constitutes the entire agreement between the parties. It supersedes and replaces
any contemporaneous or previous written or oral agreements, representations, or
undertakings concerning the subject matter of this Agreement. However, this
Agreement shall not in any way affect any obligations that Service Provider has
to FAFDS with respect to Flood Services provided prior to the Effective Date.
Any modification or amendment to this Agreement must be executed in writing by
both parties. No waiver of any provision of this Agreement will be deemed a
waiver of any other provision, whether similar or not similar. No waiver will
constitute a continuing waiver of such provision,

10.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS NOTWITHSTANDING ANY CONFLICT OF
LAWS RULES TO THE CONTRARY.

10.9 Force Majeure. Neither party will be liable to the other party for failure
or delay in the performance of any of its obligations under this Agreement for
the time and to the extent such failure or delay is caused by reason of an act
of God or other cause beyond its reasonable

 

10



--------------------------------------------------------------------------------

control, including without limitation, any act of government, riot, war,
interruption of transportation, strike or other labor trouble, fire, storm,
flood, earthquake, or power outage.

10.10 Headings. The headings of the several sections and subsections of this
Agreement are for convenience only and do not define, limit or construe the
contents of such sections or subsections.

10.11 Construction. The language used in this Agreement and the attachment
represents the mutual intent of the parties and this Agreement shall not be
construed against any party that has drafted this Agreement.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be signed on its
behalf by its duly authorized officer.

 

FAFDS:     SERVICE PROVIDER:      

 

By: First American Flood Hazard Certification LLC     By:  

/s/ Kathy Manzione

      Printed Name:  

Kathy Manzione

By:  

/s/ Vicky Chenault

    Its:  

President

Printed Name:  

Vicky Chenault

    Date:   March 10, 2008 Its:  

President

      Date:   3/18/08      

 

12